Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 1 of 7

                                                         81,7('67$7(6',675,&7&2857
                                                        6287+(51',675,&72)0,66,66,33,


                                                                FILE D
                                                                 Jul 02 2020
                                                          $57+85-2+16721&/(5.
                                                                        
Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 2 of 7
Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 3 of 7
Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 4 of 7
Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 5 of 7
Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 6 of 7
Case 1:20-cr-00058-LG-RHW Document 26 Filed 07/02/20 Page 7 of 7
